DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Examiner withdraws the restriction requirement of 11/30/2020 because the claims have been determined to be allowable.
3.	Claims 1-12 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-12 are in condition for allowance because the prior art does not teach or suggest a method for cooling a traction battery that comprises utilizing a refrigerant as cooling medium, directing the refrigerant, in a mass flow of specified magnitude, along the traction battery through at least one channel, wherein the at least one channel is in heat-conducting connection with the traction battery; determining an available cooling power for cooling the traction battery; and regulating the magnitude of the mass flow of the refrigerant as a function of the available cooling power, such that either no 
	Ida et al. (US 2019/0237826 A1) teach a battery cooling method that comprises (Claim 5) detecting a storage battery temperature via a storage battery temperature measurement unit, performing power control by distributing power to a cooling device when the storage battery temperature is higher than a temperature threshold, which is set in advance, and by distributing no power to the cooling device when the storage battery temperature is equal to or lower than the temperature threshold. Ida et al. however do not teach or suggest regulating the magnitude of the mass flow of the refrigerant as a function of available cooling power. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724